Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 1 of 24




                                     EXHIBIT B
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 2 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 3 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 4 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 5 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 6 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 7 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 8 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 9 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 10 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 11 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 12 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 13 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 14 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 15 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 16 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 17 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 18 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 19 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 20 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 21 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 22 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 23 of 24
Case 9:21-cv-80494-AMC Document 1-2 Entered on FLSD Docket 03/05/2021 Page 24 of 24
